Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1, 2, 6-9, 13-16 and 20-23 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	The prior art made of record fails to anticipate or make obvious the claimed invention. Specifically, the prior art fails to teach, in combination with the remaining elements:
	the methods and system wherein based on the determination that user input is received after a first duration (the first predetermined duration corresponds to an unstable layout, and the input is accepted after completion of the first predetermined duration), accepting the input for the second element of the second layout that replaced the first element in the first layout; and, based on the determination that user input is received after a second duration representing a historical reaction time of a user interacting with the application, accepting the input for the first user-interface element in the first layout (i.e. there’s a second time period where user is still allowed to select the first element in the first layout if the input is after a second time period different from the first time period where the layout is unstable/being loaded); and, based on the determination that user input is received before a second duration, displaying a notification that includes an identifier for the first user-interface element in the first layout for user to confirm that the input is for the first user-interface element wherein, in response to the user confirming, accepting the user input for the first user-interface element of the first layout (if before a second time period, the user input is only accepted when the user confirms the input in a notification), otherwise, rejecting the user input as recited in claims 1,8 and 15.


Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
	
/Le Nguyen/				
Patent Examiner 			
April 21, 2021

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174